Citation Nr: 0830466	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-37 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU). 

2.  Entitlement to restoration of service connection for 
dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
action, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim for a TDIU.  In November 2005, the 
RO confirmed its previous denial of the claim for a TDIU.  
The veteran perfected a timely appeal to those decisions.  By 
a rating action in November 2006, the RO granted service 
connection for dyshidrotic eczema, evaluated as 10 percent 
disabling, effective October 14, 2005.  However, a September 
2007 rating decision failed to list dyshidrotic eczema as a 
service-connected disability.  


FINDINGS OF FACT

1.  The veteran is service connected for traumatic amputation 
of the right index finger through metacarpal, rated as 30 
percent disabling; degenerative joint disease, lumbar spine, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; sinusitis, rated as 10 percent disabling; 
dyshidrotic eczema, rated as 10 percent disabling; and 
bilateral hearing loss, rated as 0 percent disabling.  The 
veteran's combined schedular rating is 60 percent.  

2.  The veteran has general education development (GED) 
equivalency of a high school diploma, and received training 
as a welder and truck driver.  He has had occupational 
experience as a truck driver and security officer; he last 
worked full time in May 2004.  

3.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and previous work experience.  

4.  Service connection for dyshidrotic eczema has not been 
properly severed and remains in effect.  


CONCLUSIONS OF LAW

1.  The criteria for a total rating for compensation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2007).  

2.  Service connection for dyshidrotic eczema is restored.  
38 C.F.R. § 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2005 from the RO to the veteran which 
was issued prior to the initial RO decision in October 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2006 SOC and the May 2007 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Even if the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided an SSOC in March 2007 which 
reviewed and considered all evidence of record.  Therefore, 
the veteran has been provided with all necessary notice 
regarding his claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Regardless, the veteran is able to report and 
understand the elements of the disability.  Therefore, 
Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a TDIU, and given that he has been 
provided all the criteria necessary for establishing a TDIU, 
we find that there has been fundamental fairness.  


II.  Factual background.

The veteran's application for TDIU benefits (VA Form 21-8940) 
was received in May 2005.  The veteran indicated that he has 
a general education development (GED) equivalency of a high 
school diploma, and attended welding and truck driving 
schools.  He has had occupational experience as a truck 
driver and security officer; he reported that he became too 
disabled to work in May 2004.  

The veteran is service connected for traumatic amputation of 
the right index finger through metacarpal, rated as 30 
percent disabling; degenerative joint disease, lumbar spine, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; sinusitis, rated as 10 percent disabling; 
dyshidrotic eczema, rated as 10 percent disabling; and 
bilateral hearing loss, rated as 0 percent disabling.  The 
veteran's combined schedular rating is 60 percent.  

Submitted in support of the veteran's claim was (VA Form 21-
4192) from J & E Contract Services, the veteran's employer, 
dated in May 2005.  It was reflected that the veteran had 
worked from February 5, 2004 to May 31, 2004 as a truck 
driver.  It was reported that the veteran was regularly sore 
and stiff, causing him to move slowly.  The employer noted 
that the veteran had not been terminated and was currently on 
a temporary work-lay off.  

On the occasion of a VA spine examination in June 2005, the 
veteran stated that he had been unemployed for the past year.  
He indicated that he previously worked as a truck driver 
until he informed them that he was being treated for back 
pain, and they subsequently discharged him from their 
service.  The veteran indicated that he obtained a second job 
in a Department of Defense contract at Fort Hood, driving a 
truck, which lasted approximately 2 months; he did well on 
that job, but the contract expired and he was dismissed from 
work.  Following evaluation of the spine, the pertinent 
diagnosis was degenerative joint disease with degenerative 
disk disease, lumbosacral spine, with residuals.  The 
examiner stated that the veteran's back condition should not 
limit him from employment.  The examiner noted that the 
veteran had worked in a DOD contract for 2 months, and he 
thought it was the "perfect job;" it did not require any 
lifting or carrying any objects.  It was felt that the 
veteran would be in that job at the present time had the 
contract not expired.  

On evaluation of the right hand, it was noted that the 
veteran had pain at the metatarsophalangeal joint of the 
right thumb and at the metatarsophalangeal joint of the 
middle finger; he had no acute atrophy of the right forearm.  
His grip strength was 3-1/2 out of 5, right compared to left 
respectively.  He had mild hypertrophy at the 
metatarsophalangeal joints of the right middle finger.  He 
had mild swelling of the right middle finger compared to the 
left middle finger.  The veteran had no evidence of 
ankylosis.  He was able to oppose the thumb to the fifth 
finger.  He was able to flex the ring and index finger to 
touch the transverse fold of the thumb.  He cannot touch the 
transverse fold of the thumb with the right middle finger.  
The diagnosis was amputation of the right index finger with 
residuals.  

An audiometric examination was also conducted in May 2005.  
The examiner noted that the veteran had normal to severe high 
frequency sensorineural hearing loss in the right ear for 
frequencies 500 Hz to 4 KHz.  Thresholds in the left ear 
showed normal hearing for frequencies 250 Hz to 3 KHz, with a 
mild sensorineural loss at 4 KHz only.  The examiner stated 
that hearing loss and tinnitus should not preclude the 
veteran from employment, although it could potentially cause 
some difficulty understanding speech in noisy environments.  

The veteran was seen in kinesiotherapy in September 2006; he 
reported having pain in the right side of the lower back, the 
intensity of which he described as a 7-8 out of 10.  It was 
noted that the veteran arrived at the clinic by wheelchair 
without any assistive devices for ambulation.  He was wearing 
a lumbar corset.  Upon standing, the veteran displayed right 
side lumbar pain and right lower extremity pain.  He was 
flexed at the trunk approximately 15 degrees.  He was 
determined not to be safe with a cane.  The veteran was then 
evaluated in the use of a standard walker with 5 inch wheels 
and glide tips; he was determined to be safe in use of this 
item on even surfaces independently.  

Of record is a copy of a Social Security Administration (SSA) 
determination, dated in July 2005, which awarded the veteran 
disability benefits; it was determined that the veteran's 
disability was due primarily to post-traumatic stress 
disorder (PTSD) and a degenerative disc disease.  Submitted 
with the determination were copies of the medical records 
considered by the SSA in reaching its decision.  Among these 
records was a copy of an orthopedic evaluation, performed in 
May 2005.  The examiner noted that the veteran has a history 
of chronic low backache, right shoulder, wrist, and hand pain 
especially in the small joints.  Clinically, he had 
limitation of mobility in the lumbosacral spine, which 
affects his mobility and ability to bend or extend at the 
said region of the spine.  He also exhibits considerable pain 
in both hip regions though clinically his range of motion was 
full.  Radiation of pain from the back to the right hip was 
of note.  The examiner further noted that amputation of the 
index finger right hand was evident.  He had some limitation 
in handling secondary to the same.  

Of record is a statement from W.S., dated in May 2006, who 
reportedly has known the veteran for the past 30 years.  W.S. 
indicated that the veteran had previously been active and 
spent a lot of time doing projects, and performing strenuous 
physical labor.  However, in January 2006, he was appalled at 
how his condition had deteriorated.  W. S. stated that the 
veteran is unable to participate in any activities of daily 
living without considerable and noticeable discomfort.  

Received in November 2006 was a lay statement from V. V. Jr., 
who worked together with the veteran as team drivers for 
Schneider Trucking Company since August 2003.  V. V noted 
that the veteran has had a difficult time getting in and out 
of the trucks.  He noted that when the layoffs came, the 
veteran was the first to go; however, as a retired NCO, V. V. 
opined that the veteran would not be able to hold a job that 
required physical labor.  

The veteran was afforded a VA examination in May 2007, at 
which time he complained of pain in the center in the lower 
back radiating into the left buttocks; he described the pain 
as constant and sharp, and rated its intensity as a 7 on a 
scale from 1 to 10.  The veteran indicated that flare-ups do 
not impair his daily functional activities for self care.  It 
was noted that the veteran uses a cane for ambulation.  The 
examiner stated that the veteran does not have any episodes 
of incapacitation.  Following a complete physical 
examination, the pertinent diagnoses were lumbar spine 
degenerative joint disease with residuals, with no 
radiculopathy; right index finger traumatic amputation; 
tinnitus and bilateral hearing loss; sinusitis; and eczema.  
The examiner stated that the veteran is able to function in 
his previous occupational environment with the following 
limitations: no lifting over 15 pounds, no repetitive 
lifting; no climbing ladders, operating a forklift, or 
machinery; no repetitive back bending task, no more than 6 
times per hour; and no prolonged standing or walking, no more 
than 5-10 minutes total of combined standing or walking per 
hour.  


III.  Legal Analysis.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service- connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2007); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine whether there are 
circumstances in this case apart from the non- service- 
connected conditions and advancing age which would justify a 
total disability rating based on unemployability.  In other 
words, the BVA must determine if there are circumstances, 
apart from non-service-connected disabilities, that place 
this veteran in a different position than other veterans with 
an 80 [percent] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (2007).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran has obtained a GED and has had additional 
training as a welder and truck driver.  On his formal TDIU 
claim, he reported that he last worked in May 2004; he 
indicated that he has had occupation experience as a truck 
driver and a security officer.  

The veteran has established service connection for traumatic 
amputation of the right index finger through metacarpal, 
rated as 30 percent disabling; degenerative joint disease, 
lumbar spine, rated as 20 percent disabling; tinnitus, rated 
as 10 percent disabling; sinusitis, rated as 10 percent 
disabling; dyshidrotic eczema, rated as 10 percent disabling; 
and bilateral hearing loss, rated as 0 percent disabling.  
The veteran's combined schedular rating is 60 percent.  38 
C.F.R. § 4.25 (2007).  

The veteran does not have a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation or a single disability rated 60 percent 
or more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  Therefore, he does not meet the 
schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider whether the claim should 
be referred for assignment of a total rating on an 
extraschedular rating.  

The question raised by 4.16(b) is whether there are unusual 
circumstances, peculiar to this veteran, which prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap of his service-connected 
disabilities.  Specifically, it is the policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  

In this case, the Board finds no such unusual circumstances.  
The veteran is not unable to secure and follow a substantial 
gainful occupation by reason of service-connected 
disabilities.  While the record indicates that the veteran 
may have some pain and functional impairment caused by his 
low back and right index finger disabilities, the Board 
concludes the veteran is not unemployable due to his service-
connected disabilities.  The veteran claims that his service-
connected low back disability and right hand disabilities 
prevented him from performing the tasks required to maintain 
employment.  Service connection has been denied for 
radiculopathy.  Significantly, following a VA examination in 
May 2007, the VA examiner noted that the veteran is able to 
function in his previous occupational environment with the 
following limitations: no lifting over 15 pounds, no 
repetitive lifting; no climbing ladders, operating a 
forklift, or machinery; no repetitive back bending task, no 
more than 6 times per hour; and no prolonged standing or 
walking, no more than 5-10 minutes total of combined standing 
or walking per hour.  Therefore, while the examiner believed 
that the veteran may have some limitations on his physical 
activities, the examiner did not indicate that the veteran's 
disabilities precluded him from all substantial gainful 
employment.  

Similarly, following a VA examination in June 2005, the 
examiner noted that the veteran's back should not limit him 
from employment.  Moreover, while the record indicates that 
the veteran is currently receiving SSA disability benefits, 
he was found to be disabled primarily due to PTSD, and 
secondarily his degenerative disc disease.  Service 
connection has not been established for PTSD, and service 
connection has been denied for radiculopathy.  As such, his 
unemployability is not due solely to his service-connected 
disabilities.  There is no evidence of record that his 
service-connected disabilities preclude him from any 
substantial gainful employment.  Finally, the mere fact that 
the veteran is not working, and has not worked for many years 
does not equate to a showing of disability due to service-
connected disabilities.  

In this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disabilities 
make him unemployable.  There is no evidence showing that his 
service-connected conditions are of such severity as to 
preclude substantially gainful employment.  In Van Hoose, the 
Court noted, the sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. § 4.16(a) (2007).  In 
this case, there is simply no evidence to warrant referral 
for extra-schedular consideration of a total disability 
rating based on the veteran's service-connected disabilities.  
The veteran's service-connected disabilities may affect his 
abilities to some degree, but there is no evidence that his 
service-connected disabilities prevent him from being able to 
perform some other type of substantially gainful employment 
as a result of his condition.  Rather, there is evidence that 
the disabilities should not preclude occupational 
opportunity.  Specifically, in 2007, the VA examiner 
determined that the veteran was able to function in his 
previous occupation with limitation.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  See 38 C.F.R. § 4.16(a)(b) The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


IV.  Restoration of service connection for dyshidrotic 
eczema.

A November 2006 rating action granted service connection for 
dyshidrotic eczema, with an evaluation of 10 percent, 
effective October 14, 2005.  However, in 2007, the RO no 
longer listed dyshidrotic eczema as service-connected; the 
reason for this action is not known.  

The Board notes that service connection may be severed only 
after due process has been provided.  38 C.F.R. § 3.105.  In 
this case, there was no due process given to the veteran.  
Accordingly, service connection is restored and the RO should 
prepare a rating decision which properly characterizes the 
disease process as service-connected.  


ORDER

A total rating for compensation on the basis of individual 
unemployability (TDIU) is denied.  

Service connection for dyshidrotic eczema is restored.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


